Exhibit 10.1

 

SEVERANCE AGREEMENT

 

This Severance Agreement (“Agreement”), which is effective as of
                      , 20     (the “Effective Date”), is by and between
                         (“Executive”), who is an officer of Qwest
Communications International, Inc., a Delaware corporation having its principal
executive offices in Denver, Colorado or one of its subsidiaries or affiliates
(“Company”) and who is employed by Qwest Services Corporation, a subsidiary of
the Company, and Company and any successor thereto:

 

WHEREAS, the Company wishes to encourage Executive’s continued service and
dedication in the performance of Executive’s duties; and

 

WHEREAS, in order to induce Executive to remain in the employ of the Company,
and in consideration for Executive’s continued service to the Company, the
Company agrees that Executive shall receive the benefits set forth in this
Agreement in the event that Executive’s employment with the Company is
terminated in the circumstances described herein.

 

Therefore, in consideration of the mutual promises set forth below, Company and
Executive hereby agree as follows:

 

1.                                      TERM OF EMPLOYMENT; AT-WILL EMPLOYMENT. 
This Agreement does not contain any promise or representation concerning the
duration of Executive’s employment.  Executive’s employment is at-will, and may
be altered or terminated by either Executive or the Company at any time, with or
without cause, and with or without notice.  This at-will employment relationship
may not be modified unless in a written agreement signed by Executive and either
the Chief Executive Officer or the Chief Human Resources Officer.

 

2.                                      CHANGE IN CONTROL

 

a.                                       CHANGE IN CONTROL DEFINED:  For
purposes of this Agreement, “Change in Control” shall have the definition
currently in the Qwest Equity Incentive Plan (“Stock Plan”).

 

b.                                      STOCK OPTIONS/EQUITY:  The Board of
Directors may, in its discretion, periodically grant Executive additional stock
options or other awards under the Equity Incentive Plan.  Notwithstanding the
terms of any stock option agreement to the contrary, upon a Change in Control,
all awards granted to Executive between September 19, 2002 and October 15, 2008
under the Equity Incentive Plan shall immediately vest and all stock options
shall remain exercisable for the full term of such option.  All awards granted
after October 15, 2008 will vest according to the terms of the applicable equity
agreement.

 

--------------------------------------------------------------------------------


 

3.                                  TERMINATION.

 

a.                                   Termination for Cause.  The Company may, in
its sole discretion, immediately terminate this Agreement and Executive’s
employment for Cause by giving notice to Executive.  If Executive’s employment
is terminated for Cause pursuant to this paragraph 3.a., Executive shall not be
entitled to any severance payment or any other post-employment obligation
provided under this Agreement.  Any one or more of the following events shall,
for purposes of this Agreement, constitute Cause:

 

(1)                                        Commission of an act deemed by the
Company in its sole discretion to be an act of dishonesty, fraud,
misrepresentation or other act of moral turpitude that would reflect negatively
upon Qwest or compromise the effective performance of Executive’s duties;

 

(2)                                        Unlawful conduct that would reflect
negatively upon Qwest or compromise the effective performance of Executive’s
duties, as determined by the Company in its sole discretion;

 

(3)                                        Conviction of (or pleading nolo
contendere to) any felony or a misdemeanor involving moral turpitude;

 

(4)                                        Continued failure to substantially
perform Executive’s duties to the satisfaction of the Chief Executive Officer
(other than such failure resulting from Executive’s incapacity due to physical
or mental illness) after the Chief Executive Officer delivers written notice to
Executive specifically identifying the manner in which Executive has failed to
substantially perform his or her duties and Executive has been afforded a
reasonable opportunity to substantially perform his or her duties; or

 

(5)                                        A willful violation of the Qwest Code
of Conduct or other Qwest policies that would reflect negatively upon Qwest or
compromise the effective performance of Executive’s duties as determined by the
Company in its sole discretion.

 

For two years following a Change in Control, a termination for Cause shall
require the approval of the Board of Directors.

 

b.                              Severance Payments When Termination Not By
Executive.

 

(1)                                  Termination without Cause by Company. The
parties agree that the Company may terminate Executive’s employment without
Cause.  Except under circumstances described in subparagraph 3.b(2) below, if
Company terminates Executive’s employment without Cause, and Executive signs a
complete waiver and release of claims against Qwest acceptable to Company in the
form attached hereto as Attachment

 

2

--------------------------------------------------------------------------------


 

A (“Waiver”), then Company shall pay Executive the “Standard Severance Amount”
defined below.  The Waiver includes, among other terms, a provision requiring
Executive to pay back to Qwest any severance received by Executive if after the
payments are made it is determined that, while employed by Qwest or any Qwest
entity, Executive engaged in conduct constituting Cause.  The Waiver does not
include a release of Qwest’s obligations, if any, to indemnify Executive under
Qwest bylaws or applicable state law.  The Standard Severance Amount will equal
one and one-half times Executive’s highest annual base salary in effect during
the 12 months preceding the termination of Executive’s employment.  The Standard
Severance Amount will be paid over an 18-month period through the Company’s
regular management payroll processes commencing on the Severance Payment Date,
as defined in subparagraph 23.d, below.  If, at the end of the 18-month period,
Executive has not breached or threatened to breach any part of this Agreement,
Executive will also receive a lump-sum payment equal to one and one-half times
Executive’s highest target annual bonus in effect during the 12 months preceding
the termination of Executive’s employment, minus any applicable or
legally-required withholdings.

 

(2)                                  Change in Control Termination.  If Company
(with the required approval of the Board of Directors) terminates Executive’s
employment without Cause within two years following a Change in Control, then,
provided Executive signs a Waiver, as described in subparagraph 3.b.(1) above,
Company shall pay Executive the Change in Control Severance Amount defined in
the following sentence:  The Change in Control Severance Amount payable to
Executive will equal (a) (i) three times Executive’s annual base salary in
effect at the time of the termination of Executive’s employment, or, if greater,
Executive’s annual base salary in effect at the time of the Change in Control,
plus (ii) three times Executive’s target annual bonus in effect at the time of
the termination of Executive’s employment, or, if greater, Executive’s target
annual bonus in effect at the time of the Change in Control plus (b) a pro rata
bonus payment for the portion of the bonus payment measurement period in which
Executive was employed before the termination of Executive’s employment,
calculated using individual, business unit and company performance at 100% of
target.   The Change in Control Severance amount will be paid in a lump sum on
the Severance Payment Date, as defined in subparagraph 23.d, below.

 

c.                                       Change in Control Termination for Good
Reason.  Executive may terminate his or her employment for Good Reason after
giving written notice to the Company within 60 days after an event constituting
Good Reason, (as defined in subparagraph 3.c.(1) below), following which, the
company will have a period of 30 days in which to remedy the condition without
triggering payment

 

3

--------------------------------------------------------------------------------


 

under this subparagraph 3.c.   If the Company fails to remedy the condition and
Executive terminates Executive’s employment for Good Reason within two years
following a Change in Control, then, provided Executive signs a Waiver (as
defined in subparagraph 3.b.(1) above), Company shall pay Executive the Change
in Control Severance Amount, as described in subparagraph 3.b.(2) above in a
lump sum on the Severance Payment Date, as defined in subparagraph 23.d., below.

 

(1)                                 Termination for Good Reason Following a
Change in Control.   For purposes of this subparagraph 3.c., Good Reason shall
mean:

 

(A)                              a reduction of either base salary or
Executive’s target annual bonus, where the salary or annual target bonus are
measured immediately prior to such reduction, as opposed to at the time of
Executive’s execution of this Agreement;

 

(B)                                a material reduction of Executive’s
responsibilities, where such responsibilities are measured immediately prior to
such reduction, as opposed to at the time of Executive’s execution of this
Agreement;

 

(C)                                Company’s material breach of this Agreement;

 

(D)                               Company’s failure to obtain the agreement of
any successor to honor the terms of this Agreement; or

 

(E)                                 A requirement that Executive’s primary work
location be moved to a location that is greater than thirty-five straight line
miles from Executive’s primary work location immediately prior to the imposition
of such requirement.

 

“Good Reason” shall not include any other circumstances, including but not
limited to, Executive’s discharge for Cause, Executive’s resignation or
retirement (other than in the circumstances set forth in (A) — (E) above), or
any leave of absence.

 

d.                                      COBRA Coverage.  If Executive’s
employment is terminated pursuant to subparagraph 3.b. or 3.c. above, Executive
may be eligible for Qwest-subsidized COBRA for a period of 18 months (unless
Executive becomes ineligible for or forfeits severance benefits pursuant to the
terms of this Agreement) following the Executive’s election of COBRA health care
continuation coverage (generally beginning as of the first day of the first
month following the month in which Executive is designated as terminated on the
Qwest payroll system) on the same basis as for active employees under the group
medical plan.  This provision shall not extend the period for which any
Executive is eligible for COBRA continuation coverage.

 

4

--------------------------------------------------------------------------------


 

4.                                      SPECIAL TAX PROVISION.

 

a.                                       Anything in this Agreement to the
contrary notwithstanding, in the event that the Executive receives any amount or
benefit (collectively, the “Covered Payments”) (whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a change of ownership or effective control
covered by Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”) or any person affiliated with the Company or such person) that is
or becomes subject to the excise tax imposed by or under Section 4999 of the
Code (or any similar tax that may hereafter be imposed) and/or any interest or
penalties with respect to such excise tax (such excise tax, together with such
interest and penalties, is hereinafter collectively referred to as the “Excise
Tax”) by reason of the application of Section 280G(b)(2) of the Code, the
Company shall pay to the Executive an additional amount (the “Tax Reimbursement
Payment”) such that after payment by the Executive of all taxes (including,
without limitation, any interest or penalties and any Excise Tax imposed on or
attributable to the Tax Reimbursement Payment itself), the Executive retains an
amount of the Tax Reimbursement Payment equal to the sum of (i) the amount of
the Excise Tax imposed upon the Covered Payments, and (ii) without duplication,
an amount equal to the product of (A) any deductions disallowed for federal,
state or local income tax purposes because of the inclusion of the Tax
Reimbursement Payment in Executive’s adjusted gross income, and (B) the highest
applicable marginal rate of federal, state or local income taxation,
respectively, for the calendar year in which the Tax Reimbursement Payment is
made or is to be made.  The intent of this paragraph 4 is that after the
Executive pays federal, state and local income taxes and any payroll taxes, the
Executive will be in the same position as if the Executive were not subject to
the Excise Tax under Section 4999 of the Code and did not receive the extra
payments pursuant to this paragraph 4, and this paragraph 4 shall be interpreted
accordingly.

 

b.                                      Except as otherwise provided in
subparagraph 4(a), for purposes of determining whether any of the Covered
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
such Covered Payments will be treated as “parachute payments” (within the
meaning of Section 280G(b)(2) of the Code) and such payments in excess of the
Code Section 280(G)(b)(3) “base amount” shall be treated as subject to the
Excise Tax, unless, and except to the extent that, the Company’s independent
certified public accountants or legal counsel (reasonably acceptable to the
Executive) appointed by such public accountants (or, if the public accountants
decline such appointment and decline appointing such legal counsel, such
independent certified public accountants as promptly mutually agreed on in good
faith by the Company and the Executive) (the “Accountant”), deliver a written
opinion to the Executive, reasonably satisfactory to the Executive’s legal
counsel, that, in the event such reporting position is contested by the Internal
Revenue Service, there will be a more likely than not

 

5

--------------------------------------------------------------------------------


 

chance of success with respect to a claim that the Covered Payments (in whole or
in part) do not constitute “parachute payments,” represent reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4) of the Code) in excess of the “base amount” allocable to such
reasonable compensation, or such “parachute payments” are otherwise not subject
to such Excise Tax (with appropriate legal authority, detailed analysis and
explanation provided therein by the Accountant); and the value of any Covered
Payments which are non-cash benefits or deferred payments or benefits shall be
determined by the Accountant in accordance with the principles of Section 280G
of the Code.

 

c.                                       For purposes of determining the amount
of the Tax Reimbursement Payment, the Executive shall be deemed to pay federal,
state and/or local income taxes at the highest applicable marginal rate of
income taxation for the calendar year in which the Tax Reimbursement Payment is
made or is to be made, and to have otherwise allowable deductions for federal,
state and local income tax purposes at least equal to those disallowed due to
the including of the Tax Reimbursement Payment in the Executive’s adjusted gross
income.

 

d.                                      (1)                                 
(A)                              In the event that prior to the time the
Executive has filed any of the Executive’s tax returns for a calendar year in
which Covered Payments are made, the Accountant determines, for any reason
whatsoever, the correct amount of the Tax Reimbursement Payment to be less than
the amount determined at the time the Tax Reimbursement Payment was made, the
Executive shall repay to the Company, at the time that the amount of such
reduction in the Tax Reimbursement Payment is determined by the Accountant, the
portion of the prior Tax Reimbursement Payment attributable to the Excise Tax
and federal, state and local income taxes imposed on the portion of the Tax
Reimbursement Payment being repaid by the Executive, using the assumptions and
methodology utilized to calculate the Tax Reimbursement Payment (unless
manifestly erroneous), plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code.

 

(B)                                In the event that the determination set forth
in (A) above is made by the Accountant after the filing by the Executive of any
of the Executive’s tax returns for a calendar year in which Covered Payments are
made, the Executive shall file at the request of the Company an amended tax
return in accordance with the Accountant’s determination, but no portion of the
Tax Reimbursement Payment shall be required to be refunded to the Company until
actual refund or credit of such portion has been made to the Executive, and
interest payable to the Company shall not exceed the interest received or
credited to the Executive by such tax authority for the period it held such
portion (less any tax the Executive must pay on such interest and which the
Executive is unable to deduct as a result of payment of the refund).

 

6

--------------------------------------------------------------------------------


 

(C)                                In the event that the Executive receives a
refund pursuant to (B) above and repays such amount to the Company, the
Executive shall thereafter file for any refunds or credits that may be due to
Executive by reason of the repayments to the Company.  The Executive and the
Company shall mutually agree upon the course of action, if any, to be pursued
(which shall be at the expense of the Company) if the Executive’s claim for such
refund or credit is denied.

 

(2)                                  In the event that the Excise Tax is later
determined by the Accountant or the Internal Revenue Service to exceed the
amount taken into account hereunder at the time a Tax Reimbursement Payment was
made (including by reason of any payment the existence or amount of which could
not be determined at the time of the earlier Tax Reimbursement Payment), the
Company shall make an additional Tax Reimbursement Payment in respect of such
excess (plus any interest or penalties payable with respect to such excess) once
the amount of such excess is finally determined.

 

(3)                                  In the event of any controversy with the
Internal Revenue Service (or other taxing authority) under this paragraph 4,
subject to the second sentence of subparagraph (1)(C) above, Executive shall
permit the Company to control issues related to this paragraph 4 (at its
expense), provided that such issues do not potentially materially adversely
affect the Executive, but the Executive shall control any other issues.  In the
event the issues are interrelated, the Executive and the Company shall in good
faith cooperate so as not to jeopardize resolution of either issue.  In the
event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, the Executive shall permit the representative of the
Company to accompany the Executive, and the Executive and his or her
representative shall cooperate with the Company and its representative.

 

(4)                                  With regard to any initial filing for a
refund or any other action required pursuant to this paragraph 4 (other than by
mutual agreement) or, if not required, agreed to by the Company and the
Executive, the Executive shall cooperate fully with the Company, provided that
the foregoing shall not apply to actions that are provided herein to be at the
Executive’s sole discretion.

 

e.                                       The Tax Reimbursement Payment, or any
portion thereof, payable by the Company shall be paid not later than the fifth
day following the determination by the Accountant, and any payment made after
such fifth day shall bear interest at the rate provided in Code
Section 1274(b)(2)(B) to the extent and for the period after such fifth day that
Executive has an obligation to make payment or estimated payment of the Excise
Tax.  The Company shall use its best efforts to cause the Accountant to deliver
promptly the initial determination required hereunder with respect to Covered
Payments paid or payable in any calendar year; if the Accountant’s determination
is not delivered

 

7

--------------------------------------------------------------------------------


 

within ninety (90) days after Covered Payments are paid or distributed, the
Company shall pay the Executive the Tax Reimbursement Payment set forth in an
opinion from counsel recognized as knowledgeable in the relevant areas selected
by Executive, and reasonably acceptable to the Company, within five days after
delivery of such opinion.  The Company may withhold from the Tax Reimbursement
Payment and deposit into applicable taxing authorities such amounts as they are
required to withhold by applicable law.  To the extent that the Executive is
required to pay estimated or other taxes on amounts received by the Executive
beyond any withheld amounts, the Executive shall promptly make such payments. 
The amount of such payment shall be subject to later adjustment in accordance
with the determination of the Accountant as provided herein.  In no event shall
the Tax Reimbursement Payment be made later than the end of the Executive’s
taxable year following the taxable year in which the excise tax is paid.

 

f.                                         The Company shall be responsible for
(i) all charges of the Accountant, (ii) if subparagraph (e) is applicable, the
reasonable charges for the opinion given by the Executive’s legal counsel, and
(iii) all reasonable charges in connection with the preparation and filing of
any amended tax returns on behalf of the Executive required by the Company,
required hereunder, or required by applicable law.  The Company shall gross-up
for tax purposes any income to the Executive arising pursuant to this
subparagraph (f) so that the economic effect to the Executive is the same as if
the benefits were provided on a non-taxable basis.

 

The Executive and the Company shall mutually agree on and promulgate further
guidelines in accordance with this paragraph 4 to the extent that any are
necessary to effect the reversal of excessive or shortfall Tax Reimbursement
Payments.  The foregoing shall not in any way be inconsistent with subparagraph
4(d)(1)(C).

 

5.                                     
OFFSET.                                              To the extent permitted by
law, any severance benefits received under this Agreement may be reduced by the
amount(s) of any outstanding monetary debts Executive owes to Qwest; provided
however, that no such offset shall accelerate or defer any benefit provided
under this Agreement in violation of Code Section 409A.  Such debts will be
treated as satisfied to the extent of the withheld or reduced payments.

 

It is the express intent of Qwest that the monies received under this Agreement
be a set-off against amounts to which you are entitled under any applicable
state unemployment statute.

 

6.                                      NONDISCLOSURE.  Executive will not
disclose outside of Qwest or to any person within Qwest who does not have a
legitimate business need to know, any Confidential Information (as defined
below) during Executive’s employment with the Company or any other Qwest
entity.  Executive will not disclose to anyone or make any

 

8

--------------------------------------------------------------------------------


 

use of any Confidential Information of Qwest after Executive’s employment with
Qwest ends for any reason, except as required by law after timely notice is
given by Executive to Qwest.  This agreement not to disclose or use Confidential
Information means, among other things, that Executive, for a period of 18 months
beginning on the effective date of the termination of Executive’s employment
with the Company or any other Qwest entity for any reason, may not take or
perform a job whose responsibilities would likely lead Executive to disclose or
use Confidential Information.  Executive acknowledges and agrees that the
assumption and performance of such responsibilities, in that situation, would
likely result in the disclosure or use of Confidential Information and would
likely result in irreparable injury to Qwest.  Moreover, during Executive’s
employment with Qwest, Executive shall not disclose or use for the benefit of
Qwest, Executive or any other person or entity any confidential or trade secret
information belonging to any former employer or other person or entity to which
Executive owes a duty of confidence or nondisclosure of such information.  If a
court determines that this provision is too broad, Executive and Company agree
that the court shall modify the provision to the extent (but not more than is)
necessary to make the provision enforceable. “Confidential Information” is any
oral or written information not generally known outside of Qwest, including
without limitation, trade secrets, intellectual property, software and
documentation, customer information (including, without limitation, customer
lists), company policies, practices and codes of conduct, internal analyses,
analyses of competitive products, strategies, merger and acquisition plans,
marketing plans, corporate financial information, information related to
negotiations with third parties, information protected by Qwest’s privileges
(such as the attorney-client privilege), internal audit reports, contracts and
sales proposals, training materials, employment and personnel records,
performance evaluations, and other sensitive information.  This agreement does
not relieve Executive of any obligations Executive has to Qwest under law.
Nothing in this agreement shall limit, restrict, preclude or influence
Executive’s testimony in any way or cause Executive not to provide truthful
testimony or information in any manner or in response to any inquiry by a
governmental official.

 

7.                                      NONCOMPETE.  In light of Executive’s
senior level position with Qwest, an international corporation engaged in a
highly competitive business environment, for a period of 18 months beginning on
the effective date of the termination of Executive’s employment with the Company
or any other Qwest entity, regardless of the reason for the termination and
regardless of the party bringing about the termination, Executive agrees not to
work for, own more than 2% of the common stock of, advise, represent or assist
in any other way any person or entity that competes with, or intends to compete
with the Company or any other Qwest entity with respect to any product sold or
service performed by the Company or any other Qwest entity in any state or
country in which the Company or any other Qwest entity sells such products or
performs such services.  If a court determines that this provision is too broad,
Executive and Company agree that the court should modify the provision to the
extent (but not more than is) necessary to make the provision enforceable.
[“Notwithstanding the foregoing, if Executive is an attorney, Executive may,
subject to the applicable rules of ethics and the nondisclosure

 

9

--------------------------------------------------------------------------------


 

provisions herein, perform services solely in his or her capacity as an outside
attorney on behalf of any person or entity, even if such person or entity
competes with Qwest or sells goods or services similar to those Qwest sells.”]

 

8.                                      NONSOLICITATION/NO-HIRE.  For a period
of one year beginning on the effective date of the termination of Executive’s
employment with the Company or any other Qwest entity, regardless of the reason
for the termination and regardless of the party bringing about the termination,
Executive agrees not to induce any employee of Qwest to leave Qwest’s
employment.  This agreement means, among other things, that Executive may not
have any part in hiring anyone who is a Qwest employee, even if Executive is
contacted by the Qwest employee first.  For these purposes, employees of Qwest
shall include all persons who are employed by the Company or any other Qwest
entity at the time Executive violates this paragraph 8 or were employed by the
Company or any other Qwest entity at any time during the six months preceding
such violation.  If a court determines that this provision is too broad,
Executive and Company agree that the court should modify the provision to the
extent (but not more than is) necessary to make the provision enforceable.

 

9.                                      REMEDIES FOR VIOLATION OF PARAGRAPHS  6,
7, OR 8.   The Executive agrees that it would be difficult to measure any
damages caused to Qwest which might result from any breach by the Executive of
the promises set forth in paragraphs 6, 7, and 8, and that in any event money
damages would be an inadequate remedy for any such breach.  Accordingly, subject
to paragraph 10, the Executive agrees that if the Executive breaches, or
proposes to breach, any portion of this Agreement, Qwest or the Company shall be
entitled, in addition to all other remedies that it may have, to an injunction
or other appropriate equitable relief to restrain any such breach without
showing or proving any actual damage to Qwest.

 

10.                               WAIVER OF RIGHT TO JURY.  By signing this
Agreement, Executive voluntarily, knowingly and intelligently waives any right
he or she may have to a jury trial for all claims arising out of or relating to
this Agreement and any other claim arising out of or relating to Executive’s
employment with or termination from the Company.  The Company also hereby
voluntarily, knowingly, and intelligently waives any right it might otherwise
have to a jury trial for all claims arising out of or relating to this Agreement
and any other claim arising out of or relating to Executive’s employment with or
termination from the Company.

 

11.                               COOPERATION AND REIMBURSEMENT.  Executive
agrees, both during Executive’s employment and following the termination of
Executive’s employment, to cooperate reasonably with the Company or any other
Qwest entity in connection with any dispute, lawsuit, arbitration, or any
internal or external investigation involving Qwest or any of their predecessors
(a “Proceeding”) with respect to which Qwest believes in good faith that
Executive may possess relevant information.  In that event, upon reasonable
notice and at reasonable times, and for reasonable periods,

 

10

--------------------------------------------------------------------------------


 

Executive agrees to make himself or herself available for interviews, witness
preparation sessions, and appearances in connection with any Proceeding
(including, but not limited to, appearances at depositions, hearings and
trials). Recognizing that upon Executive’s separation from Company,
participating in interviews or witness preparation sessions may be a burden,
Company agrees to reimburse Executive for the time Executive spends involved in
interviews and witness preparation sessions requested by Qwest at a rate equal
to Executive’s final base salary, computed on an hourly basis (assuming a 40
hour work week), for such time actually spent in such interviews or witness
preparation sessions.  In addition, Company will reimburse Executive for
reasonable expenses Executive incurs in connection with such interviews and
witness preparation sessions.  Company will not be obligated to reimburse
Executive for lost wages, lost opportunities, or other financial consequences of
such cooperation, or to make any other payment to Executive other than the
payments by Company referred to in the two previous sentences of this paragraph
of this Agreement; provided, however, nothing in this paragraph 11 shall impair
or limit any rights or entitlement Executive may have to indemnification and
director’s and officer’s liability insurance coverage.  The parties further
agree that Company will not, and will not be obligated to, reimburse Executive
for any time spent testifying in any Proceeding (including, but not limited to,
appearances at depositions, hearings and trials), although Company will
reimburse reasonable expenses for such appearances, as provided above.  Nothing
in this Agreement shall limit, restrict, preclude, require or influence
Executive’s testimony in any Proceeding or cause Executive not to provide
truthful testimony or information in any matter or in response to any inquiry by
a government official or representative.  Company’s obligation to reimburse
Executive as described above is conditional upon Executive providing, at all
times, information that he objectively, reasonably and in good faith believes to
be truthful in connection with any Proceeding.

 

12.                               INDEMNIFICATION.  Both during Executive’s
employment and after the termination of Executive’s employment for any reason,
Company, or any subsidiary or successor of Company of which Executive is an
officer or member of the board of directors, shall indemnify Executive to the
fullest extent required or permitted by its Bylaws and applicable law.

 

13.                               SUCCESSORS AND ASSIGNS.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive,
Executive’s assigns, the Company, any other Qwest entity, and their successors
and assigns.

 

14.                               CHOICE OF LAW.  All questions concerning the
construction, validity and interpretation of this Agreement shall be governed by
the internal law, and not the law of conflicts, of the State of Colorado.

 

15.                               SEVERABILITY.  If one or more terms,
provisions or parts of this Agreement are found by a court or arbitrator to be
invalid, illegal, or incapable of being enforced by any rule of law or public
policy, the terms, provisions or parts shall be

 

11

--------------------------------------------------------------------------------


 

modified to the extent (but not more than is) necessary to make the provision
enforceable.  Additionally, all other terms, provisions and parts of this
Agreement shall nevertheless remain in full force and effect.

 

16.                               COMPLETE AGREEMENT.  This Agreement contains
the entire understanding of the parties with respect to the matters addressed in
this Agreement, and supersedes all prior representations, understandings and
agreements of the parties with respect to the matters addressed in this
Agreement, including, but not limited to, any and all prior agreements for the
payment of severance benefits.  The parties acknowledge that no promises or
representations have been made to induce Company or Executive to sign this
Agreement other than as expressly set forth in this Agreement, and that each
party has signed this Agreement as a free and voluntary act.  No term or
provision of this Agreement may be modified or extinguished, in whole or in
part, except by a writing which is dated and signed by both Executive and the
Chief Executive Officer of Company and approved by the Board Of Directors.

 

17.                               CONSTRUCTION; REPRESENTATION.  In any
interpretation of this Agreement, any ambiguities shall not be construed against
any party on the basis that the party was the drafter.  Executive represents
that Executive is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, that he or she has read this
Agreement and that he understands its terms.  Executive acknowledges that, prior
to assenting to the terms of this Agreement, Executive has been encouraged to,
and has been given a reasonable amount of time to review it, to consult with
counsel of Executive’s choice, and to negotiate at arm’s-length with the Company
as to its contents.  Executive and Company agree that the language used in this
Agreement is the language chosen by the parties to express their mutual intent,
and that they have entered into this Agreement freely and voluntarily and
without pressure or coercion from anyone.

 

18.                               CONDITIONAL REPAYMENT OF PAYMENTS AND
BENEFITS.  If Executive receives benefits under Paragraph 3.b.(1) above, and,
within two years following Executive’s termination of employment, Company
determines that during Executive’s employment with Qwest, Executive engaged in
conduct that would have constituted “Cause” for termination (as defined in 3.a.
above), regardless of (i) when during Executive’s employment with Qwest such
conduct occurred, (ii) when Qwest knew or learns of such conduct or should have
known of such conduct, or (iii) what Qwest now knows or should have known about
Executive’s conduct, then Company shall provide to Executive (or, if applicable,
Executive’s estate or beneficiary) written notification of such determination,
which written notification shall expressly set forth the basis for Company’s
determination in reasonable detail.  After Company provides this written
notification to Executive, it may stop or withhold any payments which have not
been made under this Agreement.  If Executive disputes that such Cause exists or
existed, Executive and his or her counsel shall make a presentation to the
Company to request that Company withdraw such determination.  If the matter is
not settled or resolved after Executive’s presentation to the Company, either
party may commence an

 

12

--------------------------------------------------------------------------------


 

action in a court of competent jurisdiction, subject to the waiver of any right
to jury trial in Paragraph 10 above.  In addition, if Executive breaches
Executive’s obligations under the Nondisclosure or Noncompete provisions of this
Agreement, Company may stop or withhold any payments which have not been made
under this Agreement.

 

If a court finds that Cause exists or existed or that Executive has breached
Executive’s obligations under the Nondisclosure (Paragraph 6) or Noncompete
(Paragraph 7) provisions of this Agreement, or if Executive does not timely
commence an action disputing Company’s Cause determination, Executive shall make
prompt repayment to Company of the cash payments provided in Section 3 of this
Agreement and other benefits received by Executive pursuant to this Agreement
(including, but not limited to, the value of any discounted COBRA coverage).
 Consistent with applicable law, any repayments shall include an interest factor
equal to the applicable federal short term interest rate pursuant to Internal
Revenue Code section 1274.  Interest shall begin to accrue on the 31st day after
Executive (or, if applicable, Executive’s estate or beneficiary) received
Company’s written notification of its determination that such Cause exists or
existed, and shall continue to accrue until complete repayment is made to
Company.  If Company notifies Executive (or, if applicable, Executive’s estate
or beneficiary) in writing of the determination that Cause for termination
exists prior to having made the payment required pursuant to Section 3 of this
Agreement, such payment shall not be made unless the Company withdraws its
determination, if the arbitrator determines that Cause did not exist, or if the
parties agree otherwise.

 

19.                               RE-EMPLOYMENT.  Executive agrees that if at
any time during Executive’s severance period Executive accepts employment with
Qwest Communications International, Inc., Qwest Services Corporation, any of
their wholly-owned subsidiaries or any successor(s) thereto, all severance
benefits to which he or she is entitled for the remainder of the severance
period shall cease effective the date Executive accepts the position.

 

20.                               WAIVER OF BREACH.  The waiver by either
Company or Executive of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any prior or subsequent breach by either
party.

 

21.                               HEADINGS.  The headings contained in this
Agreement are for convenience only, do not constitute part of the Agreement and
shall not limit, be used to interpret or otherwise affect in any way the
provisions of the Agreement.

 

22.                               NOTICES.  Any notices provided hereunder must
be in writing and shall be deemed effective on the earlier of personal delivery
(including personal delivery by telecopy or private overnight carrier) or the
third day after mailing by first class mail to the recipient at the address
indicated below:

 

13

--------------------------------------------------------------------------------


 

To the Company:

 

Executive Vice President,

 

 

General Counsel and

 

 

Chief Administrative Officer

 

 

Qwest Communications International, Inc.

 

 

1801 California Street

 

 

Denver, CO 80202

 

 

 

To Executive:

 

 

 

 

at the address on file

 

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.

 

23.                               COMPLIANCE WITH SECTION 409A OF THE CODE. 
Notwithstanding any other provision of this Agreement, in the event that any
payment or the provision of any benefit provided under this Agreement
constitutes a “deferred compensation plan” within the meaning of Section 409A of
the Code and any related guidance or regulations (including proposed
regulations) (collectively “Section 409A”), the following provisions shall
apply:

 

a.                                       Separation from Service.  No payment or
provision of benefits shall be made upon a “termination of employment” unless
such termination of employment also constitutes a “separation from service”
under Section 409A (“Separation from Service”).

 

b.                                      6-Month Delay.  If Executive is a
“specified employee” within the meaning of Section 409A, then the payment or
provision of benefits shall be made as set forth below; provided, however, no
such payment or provision shall be made before the date that is six months after
Executive’s Separation from Service (or, if earlier, the date of Executive’s
death) (the “6-Month Delay”).  The determination of whether Executive is a
“specified employee” shall be made in accordance with Section 409A using an
identification date of December 31.

 

(1)                                  Payment of Cash Benefits.  Any cash payment
hereunder to Executive, including, but not limited to the Standard Severance
Amount, shall be paid according to the following provisions:

 

(A)                              the Standard Severance Amount shall be paid out
as follows:

 

(i)                                     a lump sum payment equal to one-third of
the Standard Severance Amount will be paid as soon as administratively
practicable following the 6-Month Delay;

 

(ii)                                  the remainder of the Standard Severance
Amount will be paid, in substantially equal installments, through the Company’s
regular management payroll processes for 12

 

14

--------------------------------------------------------------------------------


 

months beginning on the first regular payroll period following the payroll
period in which the payment under paragraph 23(b)(1)(A)(i) is made; and

 

(iii)                               if, at the end of the 12-month period
following termination, Executive has not breached or threatened to breach any
part of this Agreement, Executive also will receive a lump-sum payment equal to
one and one half times Executive’s highest annual target bonus in effect during
the 12 months preceding the termination of Executive’s employment, minus any
applicable or legally-required withholdings.

 

(B)                                Any other 409A arrangement which provide cash
benefits that are payable before the 6-Month Delay shall be paid as follows:

 

(i)                                     a lump sum payment equal to one-third of
the total cash benefit will be paid as soon as administratively feasible
following the Six-Month Delay; and

 

(ii)                                  the remainder of the total cash benefit
will be paid, in equal installments, through the Company’s regular management
payroll processes for 12 months beginning on the first regular payroll period
the payroll period in which the payment under paragraph 23(b)(1)(B)(i) is made.

 

(2)                                  Payment of Noncash Benefits.  The payment
for any noncash benefits, including, but not limited to, any applicable premium
payments related to such noncash benefits, shall be made by Executive during the
6-Month Delay, and Executive shall be reimbursed by the Company for such
payments as soon as administratively practicable following the expiration of the
Six Month Delay.  Executive shall be solely liable for all timely payments and
elections as may be necessary to retain such noncash benefits, and the Company
shall not be liable to Executive, any dependent and/or qualified beneficiary for
any loss of any kind, including the loss of noncash benefits relating to
Executive’s failure to timely make any payments or elections as required under
the applicable benefit plan or this paragraph 23.  By signing this Agreement,
Executive acknowledges this provision and the ramifications, including the
potential loss of benefits, of the failure to comply with this provision.

 

c.                                       Modification.  The payment or provision
of benefits under any other arrangement under this Agreement that is subject to
Section 409A may be modified or amended in order to comply with Section 409A.

 

15

--------------------------------------------------------------------------------


 

d.                                      Waiver.  To the extent any payments due
under the Agreement as a result of Executive’s Separation from Service are
subject to Executive’s execution and delivery of a Waiver, in the absence of a
bona fide dispute regarding the amounts owed, (1) the payments shall commence on
the Severance Payment Date, (2) if Executive fails to execute such Waiver on or
prior to the Severance Payment Date or timely revokes such Waiver
thereafter, Executive shall not be entitled to any payments or benefits
otherwise subject to the Waiver, and (3) in any case where the Separation from
Service date and the Severance Payment Date fall in two separate taxable years,
any payments required to be made to Executive that are subject to the Waiver and
are treated as nonqualified deferred compensation for purposes of Section 409A
shall be made in the later taxable year.  The term “Severance Payment Date”
shall mean the date that is 45 days after the Executive’s Separation from
Service.

 

IN WITNESS WHEREOF, the parties now execute this Agreement, to be effective as
of the Effective Date.

 

 

QWEST COMMUNICATIONS
INTERNATIONAL INC.:

 

 

 

 

 

By:

 

 

 

 

 

 

Executive:

 

 

 

 

 

By:

 

 

16

--------------------------------------------------------------------------------


 

ATTACHMENT A

 


WAIVER AND RELEASE AGREEMENT


 

1.                                       Release and Waiver of Claims and
Covenant Not to Sue.

 

As a free and voluntary act, you hereby release and discharge and covenant not
to sue, Qwest Communications International Inc., any present or former
subsidiary or affiliated Company, any predecessor (including U S WEST and all
its affiliates) or successor, and the directors, officers, employees,
shareholders and agents of any or all of them, (hereinafter “Qwest”), from any
and all debts, obligations, claims, liability, damages, punitive damages,
demands, judgments and/or causes of action of any kind whatsoever, including
specifically but not exclusively:

 

·                                          all claims relating to or arising out
of your employment with Qwest and/or U S WEST;

 

·                                          all claims arising out of your
Severance Agreement (except for claims arising under this Agreement);

 

·                                          all claims relating to or arising
from any claimed breach of an alleged oral or written employment contract,
quasi-contracts, implied contracts, payment for services, wages or salary and/or
promissory estoppel;

 

·                                          any alleged tort claims;

 

·                                          any claims for libel and/or slander;

 

·                                          all claims relating to purported
employment discrimination or civil rights violations or arising under any
federal or state employment statutes including, without limitation, claims under
Title VII of the Civil Rights Act of 1964, as amended; claims under the Civil
Rights Act of 1991; claims under the Age Discrimination in Employment Act of
1967, as amended; claims under 42 U.S.C. § 1981, § 1981a, § 1983, § 1985, or §
1988; claims under the Family and Medical Leave Act of 1993; claims under the
Americans with Disabilities Act of 1990, as amended; claims under the
Rehabilitation Act of 1973; claims under the Fair Labor Standards Act of 1938,
as amended; claims under the Worker Adjustment and Retraining Notification Act;
claims under the Colorado Anti-Discrimination Act; and claims under the Employee
Retirement Income Security Act of 1974, as amended; or any other applicable
federal, state or local statute or ordinance, including claims for attorneys’
fees;

 

17

--------------------------------------------------------------------------------


 

·                                          any claim for any disability payments
under the Qwest Disability Plan or Qwest Pension Plan after your termination
date.  The reference to the Qwest Disability Plan and Qwest Pension Plan
includes any successor or predecessor of such plans such as the former Sickness
and Accident Disability Plan or Long Term Disability Plan of any Qwest or U S
WEST entity and all benefits thereunder;

 

·                                          any and all claims which you might
have or assert against Qwest (1) by reason of your employment with and/or
termination of employment from Qwest and all circumstances related thereto; or
(2) by reason of any other matter, cause, or dispute  whatsoever between you and
Qwest which arose prior to the effective date of this Agreement.  This Agreement
excludes any claims you may make under (1) the applicable state unemployment
compensation laws, (2) applicable workers’ compensation statutes, (3) for
indemnification to the extent permitted or required by the bylaws of a Qwest
company or applicable state law; and (4) claims which arise after the execution
of this Agreement;

 

·                                          your right to seek individual relief
on your own behalf for any charges of discrimination filed with any federal,
state or local agency, pending or otherwise, arising from or related to your
employment or termination of employment with Qwest.

 

2.                                       Waiver of Right to Jury.  By signing
this Agreement, you voluntarily, knowingly and intelligently waive any right you
may have to a jury trial for all claims arising out of or relating to this
Agreement and any other claim arising out of or relating to your employment with
or termination from the Company.  The Company also hereby voluntarily,
knowingly, and intelligently waives any right it might otherwise have to a jury
trial for all claims arising out of or relating to this Agreement and any other
claim arising out of or relating to your employment with or termination from the
Company.

 

3.                                       You agree that the monies and benefits
described above are considerations to which you would not otherwise be entitled
unless you sign this Agreement, and that these considerations constitute payment
in exchange for signing this Agreement.

 

4.                                       If one or more terms, provisions or
parts of this Agreement are found by a court or arbitrator to be invalid,
illegal, or incapable of being enforced by any rule of law or public policy, the
terms, provisions or parts shall be modified to the extent (but not more than
is) necessary to make the provision enforceable.  You agree that if any portion
of this Agreement is found to be unenforceable or prohibited, the remainder of
this Agreement shall remain in full force and effect, unless the

 

18

--------------------------------------------------------------------------------


 

material terms and intent of this Agreement are materially changed by the fact
that a portion of this Agreement is unenforceable or prohibited.  .

 

5.                                       You agree that this Agreement shall not
be admissible in any proceeding as evidence of any improper conduct by Qwest
against you and Qwest denies that it has taken any improper action against you
in violation of any federal, state, or local law or common law principle.

 

6.                                       You acknowledge that no promises or
representations have been made to induce you to sign this Agreement other than
as expressly set forth herein and that you have signed this Agreement as a free
and voluntary act.

 

7.                                       You acknowledge that this release
means, in part, that you give up all your rights to damages and/or money based
upon any claims against Qwest of age discrimination.  You do not waive your
rights to make claims for damages and/or money which arise after the date this
Agreement is signed.  Under the Age Discrimination in Employment Act, you have
the right within seven days of the date you sign this Agreement to revoke your
waiver of rights to claim damages and/or money.  In the event you revoke your
agreement to be obligated to the terms of this Agreement, the benefits offered
herein shall be null and void, meaning you will receive no involuntary
termination benefits under your Severance Agreement.  To be effective, your
revocation must be in writing and delivered to Executive Vice President and
Chief Human Resources Officer, Qwest Communications International, Inc. 1801
California Street, Denver, Colorado 80202, within the seven-day period.  If by
mail, the revocation must be (1) postmarked within the seven-day period,
(2) properly addressed, and (3) sent by certified mail, return receipt
requested.

 

8.                                       You acknowledge that you (a) have had
sufficient opportunity (not less than 45 days) to review this Waiver and Release
Agreement, (b) have been encouraged to consult with and have had sufficient
opportunity to consult with your attorney and financial advisor before signing
this Waiver and Release Agreement, and (c) that you understand and agree to all
of the terms of this Waiver and Release Agreement.

 

19

--------------------------------------------------------------------------------


 

AGREEMENT

 


I HAVE READ AND I UNDERSTAND THE TERMS OF THE FOREGOING WAIVER AND RELEASE, AND
I HEREBY AGREE TO ALL OF THE TERMS OF THE FOREGOING AGREEMENT.


 

 

 

 

(Executive’s Signature)

 

(Date)

 

 

Please return all pages of this signed agreement to:

 

Executive Compensation

1801 California Street

23rd Floor

Denver, Colorado  80202

 

20

--------------------------------------------------------------------------------